UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6530


GEORGE A. BRANDON,

                  Plaintiff – Appellant,

             v.

MICHAEL WADE, Sheriff,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00509-RAJ-JEB)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George A. Brandon, Appellant Pro Se.    Leslie A. Winneberger,
BEALE, BALFOUR, DAVIDSON & ETHERINGTON, PC, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George A. Brandon appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have    reviewed      the     record     and   find        no   reversible     error.

Accordingly, we deny Brandon’s motion for appointment of counsel

and    affirm   for     the    reasons    stated      by    the   district     court.

Brandon   v.    Wade,    No.    2:07-cv-00509-RAJ-JEB           (E.D.   Va.     filed

Jan. 30, 2009 & entered Feb. 3, 2009).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                          2